 In the Matter of THE ALLOY CAST STEEL COMPANYandSTEEL WORK-ERS ORGANIZING COMMITTEE OF BEHALF OF LODGE 1947, AMALGAM-ATEDASSOCIATION OF IRON, STEEL & TIN WORKERS OF NORTHAMERICA, AFFILIATED WITH C. I. O.Case No. R-1116.Decided February 8, 1939Alloy Steel Casting Industry-Investigation of Representatives:controversyconcerning representation of employees : employer refused to recognize unionas sole bargaining representative because of doubt regarding appropriate unitand union's representation of a majority of employees in suchunit-Unit Ap-propriate for Collective Bargaining:all production and maintenance employeeswho are paid on an hourly or piece-work basis, with exception of inspectors,timekeepers, foremen, assistant foremen, and clerical workers ; stipulation asto-Representatives:proof of choice : membership in union ; stipulation basedon check of membership cards against payroll-CertificationofRepresenta-tives:upon proof of majority representation.Mr. Max W. Johnstone,for the Board.Mr. Ben T. Wiant,of Marion, Ohio, for the Company.Mr. Benjamin C. Sigal,of Pittsburgh, Pa., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 25, 1938, Steel Workers Organizing Committee on behalfof Lodge 1947, Amalgamated Association of Iron, Steel & Tin Work-ers of North America, affiliated with the C. I. 0., herein called theUnion, filed with the Regional Director for the Eighth Region(Cleveland, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of TheAlloy Cast Steel Company, Marion, Ohio, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On October 20, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National11 N. L. R. B., No. 15.61 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On October 29, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on November 7, 1938,atMarion, Ohio, before Charles W. Whittemore, the Trial Examinerduly designated by the Board.The Board, the Company, and theUnion were represented by counsel and participated in the hearing.At the beginning of the hearing, counsel for the Company entereda special appearance for the purpose of contesting the jurisdictionof the Board and objected to the introduction of any evidence, onthe ground that the Company was not engaged in interstate com-merce.The motion was denied by the Trial Examiner. Thereafterthe Company participated in the hearing, without waiving its objec-tion to the jurisdiction of the Board.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the close of thehearing, counsel for the Company moved to strike from the recordall the evidence not relating to the jurisdiction of the Board, andfurther moved to dismiss the petition, on the ground that the evi-dence showed that the Company was not engaged in interstate com-merce.The Trial Examiner denied the motion to strike and reserveddecision upon the motion to dismiss.The motion to dismiss is herebydenied.The Board has reviewed the rulings of the Trial Examineron motions and on objections to the admission of evidence and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is an Ohio corporation with its executive offices andmanufacturing plant in Marion, Ohio. It is engaged in the manu-facture, sale, and distribution of rough steel castings.The chiefraw materials used by the Company in its manufacturing operationsare iron ore, steel scrap, molding sand, fuel oil, sand binders, coreoil, ferro-manganese, ferro-chrome, ferro-silicon, ferro-molybdenum,Terro-vanadium, and ferro-titanum.From January 1, 1937, to June1, 1938, the Company's total purchases of raw materials amounted invalue to $339,609.80, of which 12.86 per cent were shipped to theCompany's plant from points outside Ohio.During the same periodthe Company's total sales of manufactured products amounted in THE ALLOY CAST STEEL COMPANY ET AL.63value to $726,967.79.Of these sales 4.2 per cent were made to cus-tomers outside Ohio and a total of 45.2 per cent to two customers inMarion, Ohio, namely, 19.08 per cent to The Osgood Company and26.12 per cent to The General Excavator Company.The Company is closely associated with The Osgood Company andThe General Excavator Company. The three companies have a num-ber of common officers and directors.Five stockholders, namely,M. C. McNeil, H. J. Barnhart, Robert C. Owens, Mary Belle Owens,and C. A. O. Inc., own 98.5 per cent of the stock of The Osgood Com-pany, 41 per cent of the stock of The General Excavator Company,and 40 per cent of the stock of the Company.M. C. McNeil is thepresident of the three companies and Ben T. Wiant, counsel for theCompany, is their common treasurer.The Company's plant islocated on the same property as that of The General Excavator Com-pany and the two buildings are physically joined by a common wall.The plants also have an interconnecting compressed air hook-up andin times of rush production The General Excavator Company fur-nishes the Company with free compressed air.In other proceedings before the Board, The Osgood Company andThe General Excavator Company have admitted that they are en-gaged in interstate commerce, and the Board has so found in itsdecisions.,'The General Excavator Company ships approximately 95per cent of its products outside Ohio and The Osgood Company,from 85 to 90 per cent of its products. The castings purchased fromthe Company are machined by The Osgood Company and The Gen-eral Excavator Company and built into their own products. It isevident, therefore, that in addition to the 4.2 per cent of the Com-pany's products which are shipped directly outside Ohio, at least41.02 per cent of such products are, after processing, shipped to pointsoutside Ohio.II.THE ORGANIZATION INVOLVEDLodge 1947, Amalgamated Association of Iron, Steel & Tin Work-ers of North America, is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to membership em-ployees of the Company. The petition was filed on its behalf by SteelWorkers Organizing Committee.III.THE QUESTION CONCERNING REPRESENTATIONShortly after its formation in June 1937, the Union requested theCompany to bargain with it as the exclusive representative of theCompany's employees.The Company refused to recognize the Union'Matterof The OsgoodCompanyandInternational Association of Machinists, 4N. L.R. B. 312;Matter of The General Excavator CompanyandInternational Association ofMachinists, Local 1281 (A. F. of L.), 8 N.L. R. B. 1363. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDas the sole bargaining agent for its employees because of doubt re-garding the appropriate unit and the Union's representation of amajority of the Company's employees in such a unit.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the Union, and counsel for the Board stipulatedthat all production and maintenance employees of the Company whoare paid on an hourly or piece-work basis, with the exception ofinspectors, timekeepers, foremen, assistant foremen, and clericalworkers, constitute an appropriate unit for collective bargaining.2We seeno reasontomodify the unit agreed upon by the parties.We find that all production and maintenance employees of theCompany who are paid an hourly or piece-work basis, with theexception of inspectors, timekeepers, foremen, assistant foremen, andclericalworkers, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESThe Company, the Union, and counsel for the Board stipulatedthat on October 31, 1938, the Company employed 84 persons withinthe appropriate unit, according to the pay-roll list of that date,which was introduced into evidence.At the hearing all the partieschecked the membership cards of the Union against the pay-roll list,and stipulated that the signatures on the cards were authentic andthat on October 31, 1938, the Union was authorized to represent 59of the 84 employees within the unit.2During the hearing the Trial Examiner granted motions by the Union and counsel forthe Board to amend the petition so that the unit alleged therein conformed to the stipu-lated unit. THE ALLOY CAST STEEL COMPANY ET AL.65We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of the employees of The Alloy Cast Steel Company, Marion,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company whoare paid an hourly or piece-work basis, with the exception of in-spectors, timekeepers, foremen, assistant foremen, and clerical work-ers,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.Lodge 1947, Amalgamated Association of Iron, Steel & TinWorkers of North America, affiliated with C. I. 0., is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that Lodge 1947, Amalgamated Associationof Iron, Steel & Tin Workers of North America, affiliated withC. I. 0., has been designated and selected by a majority of all pro-duction and maintenance employees of The Alloy Cast Steel Com-pany, Marion, Ohio, who are paid on an hourly or piece-work basis,with the exception of inspectors, timekeepers, foremen, assistant fore-men, and clerical workers, as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Lodge 1947, Amalgamated Association of Iron,Steel & Tin Workers of North America, affiliated with C. I. 0., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.